Citation Nr: 1819917	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for degenerative disc disease at L1-L2, previously diagnosed as lumbar strain.

2. Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity.

3. Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity. 

4. Entitlement to service connection for discomfort in sleeping habits as secondary to service-connected degenerative disc disease at L1-L2.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1996 to June 1996, and from May 2002 to February 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at a March 2017 videoconference hearing. The hearing transcript has been associated with the record.

The issues of entitlement to an increased rating for degenerative disc disease at L1-L2, previously diagnosed as lumbar strain, and entitlement to an increased rating for radiculopathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the March 2017 videoconference hearing, the Veteran stated that he wished to withdraw his appeal concerning entitlement to service connection for discomfort in sleeping habits as secondary to service-connected degenerative disc disease at L1-L2.
\
CONCLUSION OF LAW

The criteria for withdrawal of the appeal of his claim for entitlement to service connection for discomfort in sleeping habits as secondary to service-connected degenerative disc disease at L1-L2 has been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issued involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

At the March 2017 videoconference hearing, the Veteran requested to withdraw the appeal of his claim for entitlement to service connection for discomfort in sleeping habits as secondary to service-connected degenerative disc disease at L1-L2. Hence, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue. Accordingly, the Board does not have jurisdiction to review this appeal and this matter is dismissed. 38 C.F.R. § 20.204 (b).


ORDER

The appeal of the issue of entitlement to service connection for discomfort in sleeping habits as secondary to service-connected degenerative disc disease at L1-L2 is dismissed.

REMAND

At the March 2017 videoconference hearing, the Veteran testified to increased pain in his lower back and increased pain in his right and left legs. The Veteran reported pain behind his bilateral knees and pain in his lower back every day, with the pain behind his bilateral knees being greater in the morning. 

The Veteran was last afforded a VA examination in June 2011. However, the Veteran asserts that his lower back pain and radiculopathy have worsened since his last VA examination. See March 2017 videoconference hearing transcript. Therefore, because the Veteran asserts a worsening of his conditions, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his radiculopathy of his bilateral lower extremities and his degenerative disc disease at L1-L2. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Thus, this issues must be remanded.

Moreover, pursuant to 38 C.F.R. § 4.59, the Veteran's back disability was not tested in active and passive motion and with weight bearing and nonweight-bearing. Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016). Therefore, the Veteran's rating claim should be remanded for a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant updated VA treatment records, to include any outstanding treatment records from VA South Texas Health Care System. See March 2017 videoconference hearing transcript.

2. Thereafter, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected degenerative disc disease at L1-L2, radiculopathy left and right lower extremities. The claims file should be made available to and reviewed by the examiner. 

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

(a) Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's lumbar spine and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing. The examination report must confirm that all such testing has been done and reflect the results of the testing. If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b) Indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.

An incapacitating episode is defined by VA regulation as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

(c) The examiner shall specify the nerves affected by the service-connected neurologic disability of the right and left lower extremities and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia (e.g., mild, moderate, moderately severe, severe). To the extent possible, the VA examiner should identify the symptoms manifested by any non-service connected disability impacting the Veteran's legs. 

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority. If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible. 

3. Thereafter, and after any further development deemed necessary, the issues remaining on appeal should be reajudicated. If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


